Citation Nr: 1743837	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  03-18 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31, Title 38, United States Code, to include for flight training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to September 1996.

The record reflects this matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2006.  A transcript of this hearing is of record.

The Board observes, in pertinent part, that on at least three separate occasions the Veteran's appeal has been listed as withdrawn in the VACOLS system.  However, the Veteran maintains he has never withdrawn this appeal, there are no written records in which he affirmatively requests the appeal be withdrawn, and he has consistently sought adjudication of this appeal.  It was ultimately determined below that the original appeal was still pending, and the case was sent to the Board for appellate consideration.

In July 2016, the Board remanded this case for further development.  The matter has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a lumbar spine disorder, evaluated as 20 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; a bilateral ankle disorder, evaluated as 10 percent disabling; bilateral pes planus with plantar fasciitis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; retained foreign body with left elbow strain, evaluated as noncompensable (zero percent); atelectasis of the right lung, evaluated as noncompensable; and nevus of the face, evaluated as noncompensable.  His overall combined disability rating is 50 percent.  

2.  Although the Veteran was found to have an employment handicap due to his service-connected disabilities prior to 2001, the flight training courses he took during this period were not part of a degree curriculum in the field of aviation that include required flight training.  

3.  The Veteran's service-connected disabilities have not constituted an employment handicap as defined by pertinent VA regulations since 2001.


CONCLUSION OF LAW

The criteria for vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31 to include for flight training have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. §§ 21.35, 21.40, 21.50, 21.51, 21.52, 21.53, 21.70, 21.72, 21.134, 21.1031, 21.1032 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138   (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Veteran's formal claim for educational assistance was incomplete.  Rather, as detailed below, the resolution of this case depends upon the extent the Veteran satisfies the criteria for Chapter 31 vocational rehabilitation benefits.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, there does not appear to be any additional development that would result in the benefit sought on appeal.

The Board acknowledges that this case was remanded in July 2016 as it appeared the Veteran's vocational and rehabilitation records were incomplete.  Further, it is noted the Veteran's accredited representative asserted in a September 2017 post-remand brief that no additional evidence has been incorporated to the record other than two letters to the Veteran dated in September 2016 and the April 2017 Supplemental Statement of the Case (SSOC).  However, while it does not appear additional vocational rehabilitation records were associated with the VBMS system, the Board does have a physical reconstituted vocational rehabilitation folder available for review, as well as the original folder from the time of the July 2016 remand.  Moreover, a review of this record indicates all pertinent documents are contained in these folders.  The Board also notes, as detailed in the April 2017 SSOC, that the information detailed in the January 2002 SOC contained errors regarding the facts and circumstances of the Veteran's present claim, and corrections were noted in the SSOC itself.  A review of the vocational rehabilitation records themselves supports this action in the SSOC.

The Board further notes that the July 2016 remand directed that after obtaining any additional records to the extent possible, the Veteran should be evaluated by an appropriate vocational rehabilitation counselor or counseling psychologist to determine whether the Veteran has an employment handicap due to his service-connected disabilities in accord with 38 C.F.R. § 21.51, and if so, whether he has a serious employment handicap in accord with 38 C.F.R. § 21.52 and whether the achievement of a vocational goal was currently reasonably feasible in accord with 38 C.F.R. § 21.53.  Here, the record reflects that evaluation was actually done as part of the April 2017 SSOC, which was submitted by a vocational rehabilitation counselor and approved by an Acting VR&E Officer.  As the Board did not require such evaluation to be part of a report separate and distinct from the SSOC, and the Veteran has had the opportunity to review and comment upon the SSOC prior to the Board's adjudication of the appeal, this development appears consistent with the remand directives.

All other development directed by the Board's July 2016 remand appears to have been substantially accomplished.  

In view of the foregoing, the Board finds that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim, and he has in fact done so to include in his Notice of Disagreement, Substantive Appeal, and at the August 2006 hearing.  

The Board acknowledges the Veteran testified at the August 2006 hearing that he had had a prior hearing before a different VLJ, and that this other VLJ had ordered additional development, but the records of such appear to have been lost.  See August 2006 Hearing Transcript pp. 3-5, 8, 11.  However, a review of the record available for review, as well as the VACOLS system, does not show a prior hearing was actually conducted; although there are notations that prior hearings were scheduled in March 2004 which was postponed, and again in October 2004 but the Veteran did not appear.  Nevertheless, as the Veteran has indicated pertinent records in government control have been lost, VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nonetheless, the case law does not lower the legal standard for proving a claim for VA benefits but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also observes, with respect to the August 2006 hearing, that the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing the VLJ accurately noted the nature of the appellate claim and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record to include from his representative, has demonstrated actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve independence in daily living and, to the extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a).

"Employment handicap" means impairment, resulting in substantial part from service-connected disability, of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.35.

If a veteran is found to be eligible for vocational rehabilitation services, VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d). 

Put differently, the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id.

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.  The term "plan" also includes creation of an IEAP.  Id; see also 38 C.F.R. § 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

In this case, the record reflects the Veteran is currently service-connected for a lumbar spine disorder, evaluated as 20 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; a bilateral ankle disorder, evaluated as 10 percent disabling; bilateral pes planus with plantar fasciitis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; retained foreign body with left elbow strain, evaluated as noncompensable; atelectasis of the right lung, evaluated as noncompensable; and nevus of the face, evaluated as noncompensable.  His overall combined disability rating is 50 percent.  See 38 C.F.R. § 4.25.  As such, he satisfies the disability requirements for consideration of Chapter 31 vocational rehabilitation service.

The Board observes it has been determined the Veteran does not currently have an employment handicap as defined by 38 U.S.C.A. § 3101; 38 C.F.R. § 21.35.  In pertinent part, as detailed in the April 2017 SSOC, the Veteran has been employed as a fixed wing airline pilot since 2001.  The Board concurs that this is suitable employment consistent with the Veteran's abilities, aptitudes and interests.  Thus, he is not entitled to vocational rehabilitation benefits for this period.

The Board notes, however, that the focus of the Veteran's appeal has been reimbursement under vocational rehabilitation benefits for flight training he took prior to 2001, during which time VA had determined he did have an employment handicap and that an IWRP was to be developed.  
The record reflects the Veteran requested his IWRP include flight training that would enable him to work as a fixed wing airline pilot.  In other words, for the position in which he has had suitable employment since 2001.  

Despite the foregoing, the Board notes that there are restrictions on flight training under the provisions of Chapter 31.  Specifically, 38 C.F.R. § 21.134, provides that flight training approved under Chapter 31 may only be authorized in degree curriculums in the field of aviation that include required flight training.  Here, the record reflects the flight training courses the Veteran took during the pertinent period, and for which he is seeking reimbursement as part of this appeal, were not part of a degree curriculum in the field of aviation that include required flight training.  Granted, the Veteran has contended he was able to transfer the credits for his flight training to an appropriate B.S. program in aeronautics.  See August 2006 Hearing Transcript pp. 5-6, 8-11.  However, a July 2001 letter from the school in question stated that his "military flight experience credit" would fulfill the required Aviation Area of Concentration in the B.S. in Professional Aeronautics.  In other words, it appears the credit was based upon his military service.  Moreover, even if that institution did accept the transfer of credits for flight training courses, this does not change the fact they were not part of such a degree curriculum at the time the Veteran completed them.  In addition, the April 2017 SSOC reflects the Veteran confirmed in a recent interview that his flight training was not part of a degree program.  Consequently, the record reflects the flight training in question is not in accord with the requirements of 38 C.F.R. § 21.134.

The Board notes the Veteran testified at his hearing that another individual whom also did the flight training reported that VA was paying for all of it.  See August 2006 Hearing Transcript p. 7.  However, even if that were the case, the Board does not know the specific facts and circumstances of that individual's case which may have resulted in such benefits.  The record in this case reflects the Veteran's flight training was not in accord with the requirements of 21.134 at the time it occurred.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104 (West 2014).

The Veteran has also indicated his vocational rehabilitation counselor did not adequately inform him of the necessary requirements to ensure his flight training was in accord with the requirements for vocational rehabilitation benefits, or assist him in finding a program that did fulfill these requirements.  However, a review of the record reflects the Veteran was provided with correspondence which did accurately inform him of the pertinent requirements for flight training.  Additionally, even if inaccurate information was provided, a legal right to benefits cannot be created.  The payment of monetary benefits must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including government employees, and regardless of extenuating circumstances or claims of fairness.

The Board is cognizant of the Veteran's honorable service to this country.  However, the Board finds the preponderance of the evidence is against the Veteran's appeal, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31, Title 38, United States Code, to include for flight training, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


